                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION

ENTERTAINMENT USA, INC.,

                 Plaintiff,

                          v.                            CAUSE NO.: 1:18-CV-317-HAB

THE CELLULAR CONNECTION, LLC
f/k/aMOOREHEAD
COMMUNICATIONS, INC.,

                 Defendant.


                                  OPINION AND ORDER

     The       Defendant,      The   Cellular    Connection,      LLC    f/k/a    Moorehead

Communications, Inc. (Moorehead), has moved to dismiss the Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6) on res judicata grounds.

Moorehead argues that the litigation repeats allegations that the Plaintiff,

Entertaining USA, Inc. d/b/a One Wireless World (OWW)1 filed against

Moorehead in 2012, which were resolved in favor of Moorehead and affirmed on

appeal.

     For the reasons stated in this Opinion and Order, the Court will deny

Moorehead’s Motion to Dismiss [ECF No. 7].




     1    As both parties use OWW throughout their briefing, the Court will do the same.
                  BACKGROUND AND COMPLAINT ALLEGATIONS

      OWW operated as a cell phone wholesaler and licensor. It had a network

of affiliated dealers and retail stores in central Pennsylvania. OWW was a

wholesaler for ATT/Cingular and Sprint/Nextel, later focusing exclusively on

Sprint Nextel.

      Moorehead is a Verizon master agent based out of Indiana. Moorehead

wanted to expand its presence in central Pennsylvania. Partnering with OWW

could accomplish this goal, but if OWW added Verizon to its offerings, OWW

might lose revenue to be gained from offering services through other carriers. In

2006, the parties entered into a “referral agreement” (the Agreement) intended to

memorialize their understanding that OWW would refer some of its stores to

Moorehead as potential Verizon stores. In return, Moorehead agreed to pay OWW

a “referral bonus” for each new Verizon activation that resulted, regardless of

whether the referred stores continued to offer service with other carriers.



A.    The 2012 Litigation

      In 2012, OWW sued Moorehead in federal district court, alleging that it

breached the Agreement by discontinuing payments in 2008. OWW also

requested an equitable accounting, and claimed that Moorehead had been

unjustly enriched. The terms of the contract were litigated and decided through

partial summary judgment and a bench trial.




                                           2
      Although the findings on liability could have entitled OWW to recovery,

OWW failed to prove its damages with any certainty, as was required by Indiana

law. “[OWW] hasn’t proved that it was paid any less than it should have been.

This record doesn’t support a damages award in any amount.” Entm’t USA, Inc.

v. Moorehead Commc’ns, Inc., No. 1:12-CV-116 RLM, 2017 WL 3432319, at *16

(N.D. Ind. Aug. 9, 2017). Because the plaintiff failed to prove its damages with

any certainty, despite the full use of the discovery process, the district court also

denied an equitable accounting. Id. at *17. As a result, the district court ruled

that “Entertainment USA, Inc. . . . shall take nothing by its complaint.” Id.

      On appeal, the Seventh Circuit focused on the damages issue as a

dispositive one that was “sufficient to decide virtually all of this appeal.” Entm’t

USA, Inc. v. Moorehead Commc’ns, Inc., 897 F.3d 786, 792 (7th Cir. 2018). It

concluded that, “[r]egardless of the scope of potential liability under the referral

agreement, Entertainment USA did not show the district court that it was

entitled to any recovery.” Id. at 795. Because OWW had not proven its damages

with reasonable certainty, despite “equal means of knowledge” through

discovery, it was not entitled to the equitable remedy of an accounting as a

“second attempt at proving its damages.” Id. at 796. The Seventh Circuit added

the following footnote:

      At oral argument we raised the possibility that under the district
      court’s duration analysis—that the referral agreement remained in
      force “as long as any referred location was producing activations,”
      2017 WL 3432319, at *6—Moorehead may have had an ongoing
      post-trial duty to pay referral fees in 2016 and beyond that an
      equitable accounting would reveal. Entertainment USA did not fail
                                             3
      to “make the substantive argument” on this point in either the
      district court or on appeal, so the argument has not been forfeited.
      See Dixon v. ATI Ladish LLC, 667 F.3d 891, 895 (7th Cir. 2012),
      citing Elder v. Holloway, 510 U.S. 510 (1994), and FDIC v. Wright,
      942 F.2d 1089, 1094–95 (7th Cir. 1991). However, given that an
      equitable accounting is a remedy left to the sound discretion of the
      trial court in the first instance, and given that Entertainment USA
      did not ask the district court to clarify the prospective implications
      of its ruling, we decline to reach that issue here. We do not express
      an opinion on this question beyond observing that the general rule
      in Indiana is that “a contract containing no specific termination date
      is terminable at will.” See City of East Chicago, Ind. v. East Chicago
      Second Century, Inc., 908 N.E.2d 611, 623 (Ind. 2009), citing House
      of Crane, Inc. v. H. Fendrich, Inc., 256 N.E.2d 578 (1970).

Id. at 796 n.5 (parallel citations omitted).


B.    The Current Litigation

      On October 4, 2018, Entertainment USA, Inc., which does business as

OWW, filed a Complaint against The Cellular Connection, LLC f/k/a Moorehead

Communications, Inc. The Complaint sets forth the same General Allegations

contained in the 2012 complaint. Additionally, the Complaint recites findings the

district court made in the 2012 Litigation, including the finding that the parties

intended the Agreement to live on as long as any referred location was producing

activations. The Complaint identifies four locations that OWW referred to

Moorehead and alleges that, following the trial in the 2012 litigation, these four

“Referred Locations were open and producing activations and upgrades” that

warranted payment of a referral fee. (Compl., ¶ 16.) According to the Complaint,

“[d]espite multiple demands, Moorehead failed and refused to tender any sums




                                               4
to OWW, or to provide an accounting to OWW depicting the number of post-trial

activations and upgrades for the Referred Locations.” (Id. ¶ 17.)

      The Complaint asserts that Moorehead has breached the Agreement by

refusing to tender payments due (Count I–Breach of Contract). It also requests

equitable relief in the form of an order requiring Moorehead to provide OWW with

an ongoing monthly accounting of all future upgrades in connection with the

Referred Locations because the accounts and business records necessary to

determine the true sum due to OWW going forward are under the possession

and control of Moorehead (Count II–Accounting).



                                STANDARD OF REVIEW

      When reviewing a complaint attacked by a Rule 12(b)(6) motion, a court

must accept the factual allegations as true. Erickson v. Pardus, 551 U.S. 89, 93

(2007). Under the liberal notice pleading requirements of the Federal Rules of

Civil Procedure, the complaint need only contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

The complaint need not contain detailed facts, but surviving a Rule 12(b)(6)

motion “requires more than labels and conclusions . . . . Factual allegations must

be enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). A complaint must contain sufficient factual

matter to “state a claim that is plausible on its face.” Id. at 570. “A claim has

facial plausibility when the pleaded factual content allows the court to draw the


                                             5
reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).

      Claim preclusion is an affirmative defense. Fed. R. Civ. P. 8(c). A plaintiff

is not required to anticipate affirmative defenses in his complaint, and his failure

to do so typically does not entitle a defendant to dismissal under Rule 12(b)(6).

United States v. Lewis, 411 F.3d 838, 842 (7th Cir. 2005) (citing Gomez v. Toledo,

446 U.S. 635, 640 (1980)). A defendant may, however, properly raise claim

preclusion in a motion to dismiss when it is “clear from the face of the complaint,

and matters of which the court may take judicial notice, that the plaintiff’s claims

are barred as a matter of law.” Parungao v. Cmty. Health Sys., Inc., 858 F.3d 452,

457 (7th Cir. 2017) (quoting Conopco, Inc. v. Roll Int’l, 231 F.3d 82, 86 (2d Cir.

2000)); see also Muhammad v. Oliver, 547 F.3d 874, 878 (7th Cir. 2008).



                                        ANALYSIS

      The preclusive effect of a prior judgment by a federal court sitting in

diversity is governed by “federal common law,” which provides for the application

of the law of the state in which the federal court sits. Semtek Int’l Inc. v. Lockheed

Martin Corp., 531 U.S. 497, 508 (2001). Accordingly, Indiana’s claim preclusion

law will apply, unless it “is incompatible with federal interests.” Id. at 509; see

also Allan Block Corp. v. Cty. Materials Corp., 512 F.3d 912, 915 (7th Cir. 2008).

In Indiana, claim preclusion applies where four requirements are satisfied: (1)

the former judgment must have been rendered by a court of competent

                                             6
jurisdiction; (2) the former judgment must have been rendered on the merits; (3)

the matter now in issue was, or could have been, determined in the prior action;

and (4) the controversy adjudicated in the former action must have been between

the parties to the present suit or their privies. Afolabi v. Atl. Mortg. & Inv. Corp.,

849 N.E.2d 1170, 1173 (Ind. Ct. App. 2006) (citing Indianapolis Downs, LLC v.

Herr, 834 N.E.2d 699, 703 (Ind. Ct. App. 2005)). When claim preclusion applies,

all matters that were or might have been litigated are deemed conclusively

decided by the judgment in the prior action. Dawson v. Estate of Ott, 796 N.E.2d

1190, 1195 (Ind. Ct. App. 2003). “In determining whether the doctrine should

apply, it is helpful to inquire whether identical evidence will support the issues

involved in both actions.” Id. (citing Richter v. Asbestos Insulating & Roofing, 790

N.E.2d 1000, 1002–03 (Ind. Ct. App. 2003)).

      Here, the parties dispute whether the matter now in issue was, or could

have been, determined in the 2012 action. Moorehead argues that OWW’s claims

arise from the same core of operative facts and the same transaction as OWW’s

claims in the 2012 Litigation: that OWW referred locations to Moorehead and

Moorehead failed to pay amounts due to OWW under the Agreement. Moorehead

acknowledges that OWW is now seeking referral fees that it contends were earned

after the trial in the 2012 Litigation. However, Moorehead claims that a review of

the pleadings and testimony in the 2012 Litigation shows that OWW already

sought, and was denied, future damages in that litigation when the district court




                                             7
ruled that OWW failed to prove that any of the Referred Locations continued

operating.

      OWW disagrees, noting that the breaches at issue in this lawsuit “did not

exist” at the time of the 2012 Litigation, and were not litigated or decided. (Mem.

in Opp’n 5, ECF No. 11.) “What was decided was Moorehead’s post-trial

obligation to make referral payments for all referred locations so long as the

location was open and producing activations and upgrades.” (Id.) The current

litigation, which only seeks to recover for payments from a different time period,

must be considered a new cause of action.

      Because “[a] claim for payments accruing subsequent to a previous

judgment is considered a different cause of action,” Wedel v. Am. Elec. Power

Serv. Corp., 681 N.E.2d 1122, 1131 (Ind. Ct. App. 1997) (citing Booher v.

Richmond Square, Inc., 310 N.E.2d 89, 92 (1974)), there is support for OWW’s

position. Only by relying on judicial notice could the Court, at this stage of the

proceedings, find that OWW’s suit is barred as a matter of law.

      A court may take judicial notice of public court documents and may

consider those documents along with the allegations in the complaint without

converting a motion to dismiss to a motion for summary judgment. Henson v.

CSC Credit Servs., 29 F.3d 280, 284 (7th Cir. 1994). A court may take judicial

notice of an adjudicative fact that is both “not subject to reasonable dispute” and

either 1) “generally known within the trial court’s territorial jurisdiction” or 2)

“can be accurately and readily determined from sources whose accuracy cannot


                                            8
reasonably be questioned.” Fed. R. Evid. 201(b). “Judicial notice is premised on

the concept that certain facts or propositions exist which a court may accept as

true without requiring additional proof from the opposing parties. It is an

adjudicative device that substitutes the acceptance of a universal truth for the

conventional method of introducing evidence.” Gen. Elec. Capital Corp. v. Lease

Resolution Corp., 128 F.3d 1074, 1081 (7th Cir. 1997). “Typically . . . , because

of the indisputability requirement, the notice of a court order is limited to the

purpose of recognizing the judicial act or litigation filing; judicial notice is

generally not for the truth of the matters asserted in a court document.” ABN

AMRO, Inc. v. Capital Int’l Ltd., No. 04 C 3123, 2007 WL 845046, at *9 (N.D. Ill.

Mar. 16, 2007) (first citing Global Relief Found. v. N.Y. Times Co., No. 01 C 8821,

2002 WL 31045394, at *4 (N.D. Ill. Sept. 11, 2002); then citing Gen. Elec. Capital

Corp., 182 F.3d at 1081 n.6).

      Here, the facts readily ascertainable from the public court record that are

not subject to reasonable dispute do not extend to the facts necessary to

determine whether claim preclusion bars OWW’s suit. The court found in the

2012 Litigation that the Agreement remained in force so long as referred

locations were producing activations. While the court found that the evidence

presented during the 2012 Litigation did not support an award of damages based

on the facts of that case, it cannot be said that such a determination conclusively

established that there could not be a claim for damages for any future

activations. It is likely that contemplation of the entire context of the case, or at

                                             9
least contemplation of much more than is proper to consider at the pleading

stage, will be necessary to make a definitive ruling on the Defendant’s affirmative

defense. This is true particularly where it is plausible to assert that referral

payments are not lawfully due until they are earned. Even the Seventh Circuit,

when it stated that the district court’s holding meant that Moorehead might have

had an ongoing post-trial duty to pay referral fees in 2016 and beyond, noted

that the prospective implications of that ruling had not been clarified. This Court,

likewise, cannot at this stage of the litigation determine the implications of that

ruling and consider any facts associated with it to be “not subject to reasonable

dispute.”



                                     CONCLUSION

      For the reasons stated above, the Court DENIES Moorehead’s Motion to

Dismiss [ECF No. 7]. The Defendant’s Answer is due by June 7, 2019.

      SO ORDERED on May 16, 2019.

                                       s/ Holly A. Brady
                                      JUDGE HOLLY A. BRADY
                                      UNITED STATES DISTRICT COURT




                                           10
